Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Previous Rejections
Applicants' arguments, filed 05/04/22, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Upon further consideration, the finality of the previous office action is withdrawn and  new rejections are made herein. Therefore, the action is non-final.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 6 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bureiko et al. (EP 1832273A1, presented in IDS).
Bureiko discloses thickened hair colorant and bleaching compositions, comprising a source of carbonate ions, at least one oxidizing agent and a specified gel network thickener system comprising a specified ternary surfactant system. The compositions surprisingly provide improved hair colorant and bleaching compositions which deliver improved lift, lightening and colour delivery whilst minimizing damage which are easy to manufacture and have long shelf life stability, see abstract and title. The reference discloses examples 1 through 10. In example 8 on page 14, the reference teaches a hair color formulation and comprises hair dyes (resorcinol and 4-amino-2-hydroxy toluene for example). The composition comprises a combination of two cosmetically acceptable emulsifying fats (cetyl and stearyl alcohol) in a total amount of 2.0 weight %. The composition further comprises 0.6 weight % of a cosmetically acceptable non-ionic surfactant (steareth-100) and water-soluble suspending polymers (polyquaternium-22 and palyquaternium-37). The composition comprises over 80 weight % of water. pH is adjusted to 9. The gel network thickening system is disclosed in [0029]. The HLB values of 7 or more and 6 or less is taught in paragraph [0029]. The gel network lamellar system is taught in [0029 and 0031-0032].

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bureiko et al. (EP 1832273A1).
Bureiko discloses thickened hair colorant and bleaching compositions, comprising a source of carbonate ions, at least one oxidizing agent and a specified gel network thickener system comprising a specified ternary surfactant system. The compositions surprisingly provide improved hair colorant and bleaching compositions which deliver improved lift, lightening and colour delivery whilst minimizing damage which are easy to manufacture and have long shelf life stability, see abstract and title. The reference discloses examples 1 through 10. In example 8 on page 14, the reference teaches a hair color formulation and comprises hair dyes (resorcinol and 4-amino-2-hydroxy toluene for example). The composition comprises a combination of two cosmetically acceptable emulsifying fats (cetyl and stearyl alcohol) in a total amount of 2.0 weight %.
Bureiko teaches use of phosphate esters, see claim 9. Use of xanthan gum is also taught in one of the examples on page 14. Bureiko however, does not exemplify xanthan gum along with other components or the phosphate esters and the amount of emulsifying agents as claimed. It would have been obvious to have optimized the emulsifying agent amount for its intended purpose and also one of ordinary skill would have included phosphate esters as emulsifying agents and xanthan gum as suspending agents into the gel network hair dye composition of Bureiko et al. since the art teaches use of such in a thickened hair colorant and bleaching compositions as utilization of known ingredient for its known function would have provided predictable results, see MPEP 2143(I)(A).
Applicant’s arguments are moot in view of new rejections made above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612